I agree with the conclusion of the majority that the activities in which the union engaged were not a strike because they did not involve cessation of work until such time as the demands of the union were met or the tactic had failed.  I further agree for whatever importance it may have that there was no strike vote in satisfaction of the requirements of sec. 111.06(2) (e), Stats., which provides as follows:
"(2) It shall be an unfair labor practice . . .
"(e) To co-operate in engaging in, promoting or inducing picketing (not constituting an exercise of constitutionally guaranteed free speech), boycotting or any other overt concomitant of a strike unless a majority in a collective-bargaining unit of the employees of an employer against whom such acts are primarily directed have voted by secret ballot to call a strike."
There was no disclosure to the men that the discretion to call meetings was considered or intended to constitute a strike and, indeed, it was the view of the officers at that time that such conduct would not constitute a strike.  I think, however, that the section itself is of no materiality because it conditions the concomitants of a strike whereas here we deal with the question whether there was a strike.  The only limitation upon the right to strike is that sec. 111.11, Stats., requires ten-day notice of intention to strike where perishable commodities are involved. *Page 569b 
My disagreement is with the construction of sec. 111.06(2) (h), Stats., which makes it an unfair labor practice to take unauthorized possession of the property of an employer or to engage in any concerted effort and interfere with production except by leaving the premises in an orderly fashion for the purpose of going on a strike.  I concede that the literal language of the section offers some difficulties but it appears to me that the section is intended to deal solely with acts done upon the premises of the employer.  Any other construction makes the prohibition of this section broader than the legislature can reasonably be supposed to have intended to make it.  For instance, a concerted and permanent quitting of employment which certainly is not a strike, is prohibited upon this construction. Even a strike initiated by means other than leaving the premises for that very purpose would seem to fall within the condemnation of the section literally construed.  So also would every conceivable interference with production, whether by acts on the premises or not.  Upon this point it is significant that sections adjacent to sec. 111.06(2) (h) deal specifically with picketing, boycotting, hindering, or preventing the prosecution of employment, obstructing the entrance to or egress from place of employment, interference with the use of roads, engaging in secondary boycott, sabotage, preventing the obtaining, use, or disposition of materials and other concerted efforts to interfere with production.  From this it is a fair conclusion that the scope of sec. 111.06(2) (h) is much narrower than that ascribed to it by the majority opinion.  It was intended to characterize as an unfair labor practice any acts done upon the premises of the employer and tending to interfere with production except that of leaving the premises in an orderly fashion.  The fact that the exception is cast in terms of "leaving the premises" fortifies the conclusion that the operative portion of the section deals only with acts done upon the premises.  The words in the section "for the purpose of going on strike" offer some difficulty but I think the purpose *Page 569c 
was to make a sharp distinction between the sit-down which was popularly called a strike and the sort of activity protected by the act.  What the legislature meant was that a strike must be conducted off the premises.  Any other construction offers what appears to me as insurmountable difficulties in the instant case.  Part of the union's scheme here consisted of refraining from reporting at work and did not, of course, involve even going upon the premises.  In order to deal with these facts under the majority view we must take the position either, (1) that concerted failure to report for work is a violation of the section; or (2) that it is so closely related in effect and purpose to leaving the premises that it should be included within the prohibition of the section; or (3) that the scheme of the union must be considered in its entirety and not in separate parts and that failure to report must be considered as an inseparable item of a single unfair labor practice.  Any of these views, no matter how plausibly put, in my opinion amounts to a judicial extension of the scope of the section.  The Labor Peace Act was passed at a time when sit-down strikes and slowdowns were in vogue and it appears to me that the legislature meant specifically to deal with them and with all other acts done Upon the premises of the employer in sec. 111.06(2) (h), leaving to other sections the definition of other unfair practices amounting to concerted interferences with production.  It is clear enough that the scheme involved in the present case was an invasion of the employer's rights of management and control. Such a scheme, however, had never been tried or thought of by unions and evidently was not in the minds of the legislature and perhaps for this reason was not designated an unfair labor practice.  In any case, however, I think the section cannot without judicial legislation be broadened to include this as an unfair labor practice.
It has been suggested that sec. 111.06(3), Stats., has some bearing upon the case.  This section provides:
"It shall be an unfair labor practice for any person to do or cause to be done on behalf of or in the interest of employers or *Page 569d 
employees, or in connection with or to influence the outcome of any controversy as to employment relations any act prohibited by subsections (1) and (2) of this section."
I am of the view that this section has no application to the present case.  It simply imposes upon associations of employers outside unions and other individuals the same duties with respect to fair labor practices as are imposed by subs. (1) and (2) upon those having the relation of employer and employee. In any case, the section requires that before an unfair tabor practice can be found the persons referred to do some act specifically prohibited by subs. (1) and (2).  That brings us back to our original question and offers no answer that can be of any use in this case.
Since the activity was not a strike I conclude that it is not a protected union activity.  It was a breach of shop discipline and an invasion of the employer's rights for which the employer may visit upon the participants the penalty of discharge or lesser disciplines without committing an unfair labor practice under the act.
There is one further matter.  It is said that par. (a) of the board's order goes no further than to prohibit the holding of union meetings for the purpose of interfering with production. The order requires the employees to cease and desist from interfering with production "by arbitrarily calling union meetings, inducing work stoppage during regular scheduled working hours; or engaging in any other concerted effort to interferewith production of the complainant except by leaving thepremises in an orderly manner for the purpose of going onstrike."  The italicized portion of the order is in addition to the portion which deals with the matter of union meetings. As to just what it may prohibit is open to question.  It is as broad as the statute itself and appears to me to be more extensive than the acts charged in this case.  It seems to me that it should be deleted.
I am authorized to state that Mr. Chief Justice ROSENBERRY and Mr. Justice RECTOR concur in this opinion. *Page 570